50 F.3d 18
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Walter Moray WILLIAMS, Defendant-Appellant.
No. 93-50697.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 16, 1994.*Decided March 9, 1995.

Before:  CHOY, SKOPIL, and FERGUSON, Circuit Judges.


1
MEMORANDUM**


2
Walter M. Williams appeals his conviction and sentence following a jury trial on two counts of unarmed bank robbery in violation of 18 U.S.C. Sec. 2113(a).  Williams argues that the district court erred by excluding allegedly exculpatory testimony of Williams' whereabouts near the time of the two robberies.  We affirm, because any error by the district court in excluding this evidence was harmless in light of the overwhelming evidence of Williams' guilt.


3
At Williams' trial, the jury was presented with surveillance photographs of Williams which were unusually clear and with three eyewitness identifications of Williams at the robberies.  The photographs and eyewitness descriptions provided overwhelming evidence of Williams' guilt in both robberies.  See United States v. Portillo, 699 F.2d 461, 464-465 (9th Cir.1982) (where several bank employee identifications and full-face surveillance photographs constituted overwhelming evidence of the defendant's guilt).  In light of the overwhelming evidence that Williams was present during the two robberies for which he was convicted, evidence of his whereabouts approximately an hour before and an hour after the robberies would not have influenced the jury's verdict.


4
When a jury would have reached the same verdict despite the evidence offered by Williams, it is not necessary to decide whether the district court erred in excluding the evidence.  See United States v. Robertson, 15 F.3d 862, 870 (9th Cir.1994).


5
AFFIRMED.



*
 This case is appropriate for submission on the briefs and without oral argument per Fed.R.App.P. 34(a) and 9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3